ORDER POSTPONING EFFECTIVE DATE OF SUSPENSION
On June 14, 2002, this Court suspended the respondent, Charles H. Graddick, from the practice of law for a period of ninety (90) days, beginning July 27, 2002, for attorney misconduct. Matter of Graddick, 769 N.E.2d 589 (Ind.2002). The respondent has now moved this Court for postponement of the effective date of his suspension, to at least October 28, 2002, because he has several matters, including jury trials, scheduled on behalf of clients before that date.
And this Court, being duly advised, now finds that the respondent's request and the cireumstances of this matter support postponement of the effective date of the respondent's suspension only until September 27, 2002.
IT IS, THEREFORE, ORDERED that the effective date of the respondent's suspension from the practice of law in this state is hereby postponed until September 27, 2002.
The Clerk is directed to provide notice of this order to the respondent or his attorney, to the Disciplinary Commission, to all parties as directed by Admis.Dise.R. 23(8)(d), and to the West Group.
All Justices concur.